85 F.3d 638
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Miguel Zuniga CAMARENA, Defendant-Appellant.
No. 95-17161.
United States Court of Appeals, Ninth Circuit.
Submitted April 30, 1996.*Decided May 6, 1996.

Before:  BROWNING, REINHARDT and FERNANDEZ, Circuit Judges.


1
MEMORANDUM**


2
Miguel Zuniga Camarena, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion.   We have jurisdiction pursuant to 28 U.S.C. § 2255, and we affirm.1


3
We agree with the district court that Camarena waived his contention that the district court erred in determining his criminal history category because he failed to raise this issue on direct appeal.   See United States v. Schlesinger, 49 F.3d 383, 385 (9th Cir.1994).


4
We decline to consider Camarena's contention that his uncounseled drunk driving conviction may not be used to enhance his sentence because he did not raise this issue in his § 2255 motion.  See United States v. Keller, 902 F.2d 1391, 1395 (9th Cir.1990).   Moreover, his challenge to his state conviction does not alter his sentence because he would have received the same 10-year mandatory minimum term of imprisonment.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3


1
 Because we affirm the district court's denial of Camarena's motion under the former version of 28 U.S.C. § 2255, we do not consider whether the Antiterrorism and Effective Death Penalty Act of 1996 applies to this appeal